UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 OR For the transition period from to Commission file number 3330-153699 FEEL GOLF COMPANY, INC. (Exact name of small business issuer as specified in its charter) California 77-0532590 State or other jurisdiction of (IRS Employer Incorporation or organization Identification Number) 1354-T Dayton Street Salinas, CA 93901 (Address of principal executive offices) (Zip Code) (831) 422-9300 (Issuer’s telephone number, including area code) (Former name, former address and former fiscal year, if changed) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.YesþNo o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 17,128,675 common shares outstanding as of August 18, 2009. FEEL GOLF COMPANY, INC. TABLE OF CONTENTS Page Part I — Financial Information Item1 — Financial Statements F-1 Report of Independent Accounting Firm F-2 Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 F-3 Unaudited Statements of Operations for the Three Months Ended March 31, 2009 and March 31, 2008 F-4 Unaudited Statements of Cash Flows for the Three Months Ended March 31, 2009 and March 31, 2008. F-5 Notes to Financial Statements F-6 Item2 — Management’s Discussion and Analysis or Plan of Operation 1 Item3 — Quantitative and Qualitative Disclosures About Market Risk 4 Item 4T— Controls and Procedures 4 Part II — Other Information Item1 — Legal Proceedings 5 Item 1A — Risk Factors 5 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 5 Item3 — Defaults Upon Senior Securities 5 Item4 — Submission of Matters to a Vote of Security Holders 5 Item5 — Other Information 5 Item6 —Exhibits 5 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of Officers Pursuant to Section 906 PART I — FINANCIAL INFORMATION Index to Financial Statements BALANCE SHEETS F-2 STATEMENTS OF OPERATIONS F-3 STATEMENT OF STOCKOLDERS' EQUITY F-4 STATEMENTS OF CASH FLOWS F-5 NOTES TO THE FINANCIAL STATEMENTS F-6 F-1 FEEL GOLF COMPANY, INC. Balance Sheets ASSETS June 30, December 31, 2009 2008 (Unaudited) CURRENT ASSETS Cash $ 23,579 $ 5,220 Accounts Receivable, Net (Note 5) 27,086 33,933 Receivable from Shareholder (Note 6) 17,137 18,137 Barter Receivable (Note 7) 56,859 65,577 Inventory (Note 8) 159,154 159,259 Prepaid Expenses 15,362 12,146 Total Current Assets 299,177 294,272 PROPERTY, PLANT and EQUIPMENT, net 29,542 49,181 OTHER ASSETS, net 3,952 4,396 TOTAL ASSETS $ 332,671 $ 347,849 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable and Accrued Expenses $ 358,845 $ 298,652 Note Payable 5,117 - Short-Term Related Party Payable 6,716 234,515 Total Current Liabilities 370,678 533,167 LONG-TERM RELATED PARTY NOTES PAYABLE 799,960 539,195 TOTAL LIABILITIES 1,170,638 1,072,362 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.01 par value; 100,000,000 shares authorized, 16,178,675 and 15,845,575 shares issued and outstanding as of June 30, 2009 and December 31, 2008 16,179 15,846 Additional Paid-in Capital 4,946,197 4,630,755 Accumulated Deficit (5,800,343 ) (5,371,114 ) Total Stockholders' Equity (Deficit) (837,967 ) (724,513 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 332,671 $ 347,849 The accompanying condensed notes are an integral part of these financial statements. F-2 FEEL GOLF COMPANY, INC. Statements of Operations (Unaudited) For the Three Months Ended For the Six Months Ended June 30, June 30, 2009 2008 2009 2008 REVENUES $ 183,092 $ 192,632 $ 251,955 $ 366,819 COST OF SALES 38,861 40,286 67,783 75,489 GROSS MARGIN 144,231 152,346 184,172 291,330 OPERATING EXPENSES Stock Based Compensation 49,032 - 160,000 - Salaries 24,371 26,142 47,199 53,214 Advertising 2,404 10,969 9,241 17,526 Rent 9,685 10,540 20,140 26,023 Professional Fees 30,012 24,453 46,595 26,472 Depreciation and Amortization 13,347 11,894 22,839 36,716 Other Selling, General and Administrative Expenses 229,716 28,778 256,953 91,199 Total Operating Expenses 358,567 112,776 562,967 251,150 INCOME (LOSS) FROM OPERATIONS (214,336 ) 39,570 (378,795 ) 40,180 OTHER INCOME AND (EXPENSE) Interest expense (27,610 ) (4,313 ) (50,434 ) (25,787 ) NET LOSS BEFORE TAXES (241,946 ) 35,257 (429,229 ) 14,393 Provision for income taxes - - - (800 ) NET INCOME $ (241,946 ) $ 35,257 $ (429,229 ) $ 13,593 BASIC AND DILUTED LOSS PER COMMON SHARE $ (0.02 ) $ 0.00 $ (0.03 ) $ 0.00 WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 16,032,363 14,582,308 15,938,969 14,582,308 The accompanying condensed notes are an integral part of these financial statements. F-3 FEEL GOLF COMPANY, INC. Statements of Stockholders' Equity (Deficit) Additional Common Stock Paid-In Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2007 13,537,349 $ 13,537 $ 2,324,838 $ (4,063,002 ) $ (1,724,627 ) Common stock issued in debt conversion at $1.00 per share 1,000,000 1,000 999,000 - 1,000,000 Common stock issued for cash at $1.00 per share 77,500 78 77,422 - 77,500 Stock issued for services at $1.00 per share 1,230,726 1,231 1,229,495 - 1,230,726 Net loss for the year ended December 31, 2007 - - - (1,308,112 ) (1,308,112 ) Balance, December 31, 2008 15,845,575 15,846 4,630,755 (5,371,114 ) (724,513 ) Stock issued for services at $1.00 per share (unaudited) 310,000 310 309,690 - 310,000 Stock issued for services at $0.25 per share (unaudited) 23,100 23 5,752 - 5,775 Net loss for the six months ended June 30, 2009 (unaudited) - - - (429,229 ) (429,229 ) Balance, June 30, 2009 (unaudited) 16,178,675 $ 16,179 $ 4,946,197 $ (5,800,343 ) $ (837,967 ) The accompanying condensed notes are an integral part of these financial statements. F-4 FEEL GOLF COMPANY, INC. Statements of Cash Flows (Unaudited) For the Six Months Ended June 30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net Income (Loss) $ (429,229 ) $ 13,593 Adjustments to Reconcile Net Income (Loss) to Net Cash Used by Operating Activities: Depreciation 22,839 36,716 Stock Issued for Services 315,775 - Changes in operating assets and liabilities: Accounts receivable 15,797 (44,764 ) Barter Receivable 8,718 (16,606 ) Inventory 105 (9,119 ) Prepaid Expenses (3,216 ) (15,994 ) Accounts Payable and Accrued Expenses 51,243 116,422 Other Assets 444 (438 ) Net Cash Provided by (Used in) Operating Activities (17,524 ) 79,810 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from Receivable from Shareholder 1,000 - Purchase of Intangible Assets - (44,614 ) Purchase of Property and Equipment (3,200 ) (7,244 ) Net Cash Used in Investing Activities (2,200 ) (51,858 ) CASH FLOWS FROM FINANCING ACTIVITIES Net Proceeds from Sale of Common Stock - 77,500 Repayment of Related Party Payable (49,877 ) (133,810 ) Repayment of Notes Payable - (4,434 ) Proceedsfrom Notes Payable 5,117 - Proceeds from Related Party Notes Payable 82,843 59,878 Net Cash Provided by (Used in) Financing Activities 38,083 (866 ) NET DECREASE IN CASH 18,359 27,086 CASH AT BEGINNING OF PERIOD 5,220 6,606 CASH AT END OF PERIOD $ 23,579 $ 33,692 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION CASH PAID FOR: Interest $ 18,272 $ 25,787 Income Taxes - - NON CASH FINANCING ACTIVITIES None - - The accompanying condensed notes are an integral part of these financial statements. F-5 FEEL GOLF COMPANY, INC. CONDENSED FOOTNOTES TO THE FINANCIAL STATEMENTS FOR THE SIX MONTHS ENDED JUNE 30, 2 NOTE 1 - DESCRIPTION OF BUSINESS Feel Golf Company, Inc. (the "Company") was incorporated on February 14, 2000 under the laws of the State of California in the United States of America. The Company designs, manufactures and conducts international marketing and sales of its golf clubs and golf club grips.The Company's products are based on proprietary patented technology that is used to produce golf clubs and golf grips which the Company believes have the best "feel" of any golf clubs and golf grips in the market. Control by Principal Stockholders The Company’s directors, executive officers and their affiliates or related parties, own beneficially and in the aggregate, the majority of the voting power of the outstanding shares of the common stock of the Company. Accordingly, if voting their respective shares uniformly, the directors, executive officers and their affiliates would have the ability to control the approval of most corporate actions, including increasing the authorized capital stock of the Company and the dissolution, merger or sale of the Company’s assets or business. NOTE 2 – BASIS OF PRESENTATION In the opinion of management, the accompanying balance sheets and related interim statements of income, cash flows, and stockholders' equity include all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with accounting principles generally accepted in the United States of America ("U.S. GAAP").Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses.Actual results and outcomes may differ from management's estimates and assumptions. Interim results are not necessarily indicative of results for a full year.The information included in this Form 10-Q should be read in conjunction with information included n the Form 10-K. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Recent Accounting Pronouncements In May 2009, the FASB issued FAS 165, “Subsequent Events”. This pronouncement establishes standards for accounting for and disclosing subsequent events (events which occur after the balance sheet date but before financial statements are issued or are available to be issued). FAS 165 requires and entity to disclose the date subsequent events were evaluated and whether that evaluation took place on the date financial statements were issued or were available to be issued. It is effective for interim and annual periods ending after June 15, 2009. The adoption of FAS 165did not have a material impact on the Company’s financial condition or results of operation. F-6 In June 2009, the FASB issued FAS 166, “Accounting for Transfers of Financial Assets” an amendment of FAS 140. FAS 140 is intended to improve the relevance, representational faithfulness, and comparability of the information that a reporting entity provides in its financial statements about a transfer of financial assets: the effects of a transfer on its financial position, financial performance , and cash flows: and a transferor’s continuing involvement, if any, in transferred financial assets. This statement must be applied as of the beginning of each reporting entity’sfirst annual reporting period that begins after November 15,2009. The Company does not expect the adoption ofFAS 166 to have an impact on the Company’s results of operations, financial condition or cash flows. In June 2009, the FASB issued FAS 167, “Amendments to FASB Interpretation No. 46(R) ”.
